Title: To George Washington from Brigadier General Hugh Mercer, 5 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Eliza. Town [N.J.] 5 Augt 1776

In consequence of your Letter of the 1st Inst. which I did not receive till the Evening of the 3d I came here yesterday to have an Interview with Genl Livingstone & Col. Dickinson.
By the Return of the Troops on duty here your Excellency will see that the whole force of the Flying Camp is as yet only Two

hundred and Seventy four Rank & file. I understood that the Pensyl. Militia were to remain on Duty here untill Troops had Assembled to form the flying Camp ⟨bu⟩t of Late they have become, many of them clamorous, to return home—Col. Matlock is gone to Philada to represent the Temper of the Association to the Convention—that some Speedy method by bounty or otherwise may be adopted to facilitate the Recruiting business. I have the honor to be Sir Your Excellencys Most obedt Servt

Hugh Mercer

